If it was the duty of the defendants to provide the plaintiff with transportation to and from school (a question not considered), it was a public duty from which the district derived no benefit or advantage (Doolittle v. Walpole, 67 N.H. 554); and the right of the plaintiff to be transported was one he enjoyed in common with other scholars in the district, and was also public. Rhobidas v. Concord, 70 N.H. 90, 116. But it has long been the recognized law of this state that an action cannot be maintained against a municipality for the infringement of such right, in the absence of a statute making it responsible. This suit does not differ in its essential features from Eastman v. Meredith, 36 N.H. 284; and when viewed in the light of the principles there announced, we have no hesitation in saying that it cannot be maintained. In that case the plaintiff, an inhabitant and legal voter of the town, while in attendance at an annual town-meeting, suffered bodily injury by reason of the giving way a defective floor in the town-house. Chief Justice Perley states the question of law involved, as follows: "Assuming that it was the duty of the town to provide a safe and suitable place for holding town-meetings, the question will remain, whether a citizen of the town, who suffers a private injury in the exercise of his public rights from neglect of the town to perform this public duty, can maintain an action against the town to recover damages for the injury." After reviewing the cases bearing upon the subject, he *Page 426 
concludes his opinion by holding that the action cannot be maintained, and states that he knows of no case in which an action for personal injury "suffered by a citizen of the town from neglect of the town to provide him with safe and suitable means of exercising his public rights" has been sustained, in the absence of a statute giving the right.
For cases in other jurisdictions, holding that school districts stand upon the same basis as counties and towns in respect to their liability to individuals for damages suffered by reason of the negligent performance of public duties, see Bigelow v. Randolph, 14 Gray 541; Hill v. Boston,122 Mass. 344; School District v. Fuess, 98 Pa. St. 600, — 42 Am. Rep. 627; Ford v. School District, 121 Pa. St. 543; Weddle v. Commissioners,94 Md. 334; Bank v. School District, 49 Minn. 106.
Case discharged.
All concurred.